 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                FRESNO DIVISION

11 DEBORAH MARTINEZ,                          Case No. 1:18-cv-00836-SAB
12
          Plaintiff,                          ORDER RE STIPULATION FOR THE
13                                            AWARD OF ATTORNEY FEES UNDER
14               v.                           THE EQUAL ACCESS TO JUSTICE ACT
                                              (EAJA), 28 U.S.C. § 2412(d)
15 COMMISSIONER OF SOCIAL
16 SECURITY,                                  (ECF No. 27)
17               Defendant.                   ORDER DISREGARDING STIPULATION
18                                            FILED IN CORRECT CASE
19                                            (ECF No. 28)
20
21
22         On October 27, 2019, two stipulations for the award of attorney fees were filed in
23 this action. The first stipulation applies to this matter, however on review, the second
24 stipulation was incorrectly filed in this matter and shall therefore be disregarded.
25         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that fees in
26 the amount of six thousand eight hundred seventy-five dollars and 00/100,($6,875.00),
27 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) are awarded subject
28
 1 to the terms of the stipulation. It is FURTHER ORDERED that stipulation filed
 2 October 2, 2019 (ECF No. 28) is DISREGARDED.
 3
 4 IT IS SO ORDERED.
 5 Dated:   October 3, 2019
                                            UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
